The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final office action is in response to the Application filed on 9/17/2021, with a priority to parent application 16/457707 filed on 6/28/2019, with priority to parent application 15/256332 filed 9/2/2016, which has a priority date to provisional 62/307,358 filed on 03/11/2016.
Claim(s) 1-20 are pending for examination. Claim(s) 1, 8, 15 is/are independent claim(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,380,513 and over claims 1-20 of U.S. Patent No. 11,151,484. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in the present application are a more broad version of the claims allowed in the parent patent, as shown in the chart below.

Application 17/478648
Patent 11,151,484
Patent 10,380,513
     1. A non-transitory computer-readable medium storing a program executable by at least one processing unit of a device, the program comprising instructions for:
     providing a set of items in a graphical user interface (GUI) to a client device;








     receiving, from the client device, a selection of an item in the set of items provided in the GUI;

     determining a category associated with the item and a location associated with a user of the client device;
     identifying a form from a plurality of forms based on the category and the location, the form comprising a set of fields, wherein each form in the plurality of forms stores a category and a location, wherein the identified form stores the location associated with the user and the category associated with the item;
     providing, through the GUI, the form to the client device;
receiving, through the GUI, data values for the set of fields from the client device and a request to add the item to a collection of items;



     accessing a storage configured to store a plurality of policies, each policy in the plurality of policies comprising a location, a category, and a rule;

(Limitation in claim 4 below)
4. The non-transitory computer-readable medium of claim 1, wherein the rule of each policy in the set of policies comprises a set of conditions and a set of operations to perform when the set of conditions are met.

(Limitation in claim 5 below)

     5. The non-transitory computer-readable medium of claim 4, 
     wherein the location of the policy matches the location associated with the user of the client device and the category of the policy matches the category associated with the item, wherein the set of conditions of the rule of the identified policy comprises a condition that a data value provided for a field in the set of fields of the form is greater than a defined value, wherein the set of operations of the rule of the identified policy comprises an operation to provide a notification indicating that an item cannot be procured.




     identifying, from the plurality of policies stored in the storage, a policy having a location that matches the location associated with the user of the client device and a category that matches the category associated with the item;













     applying the policy to the data values for the set of fields;
based on the application of the policy, determining whether to allow the item to be added to the collection of items; and
sending a notification to the client device indicating whether the item is allowed to be added to the collection of items.
     1. A non-transitory computer-readable medium storing a program 2executable by at least one processing unit of a device, the program comprising instructions 3for:  
     4providing a set of items in a graphical user interface (GUI) to a client device;  

(Limitation in claim 7 below)
     7. The non-transitory computer-readable medium of claim 1, wherein each item in the set of items is procurable from a supplier

     5receiving, from the client device, a selection of an item in the set of items 6provided in the GUI; 
 
     7determining a category associated with the item and a location associated with 8a user of the client device;  
     9identifying a form from a plurality of forms based on the category and the 10location, the form comprising a set of fields, wherein each form in the plurality of forms stores 11a category and a location, wherein the identified form stores the location 12associated with the user and the category associated with the item;  
     13providing, through the GUI, the form to the client device;  
     14receiving, through the GUI, data values for the set of fields from the client 15device and a request to add the item to a collection of items;
 
    determine a type of policy;  

     accessing a storage configured to store a plurality of policies, each policy in the plurality of policies comprising a location, a category, a type, and a rule, 



the rule of each policy in the set of policies comprising a set of conditions and a set of operations to perform when the set of conditions are met;
 
(Limitation in claim 4 below)

     4. The non-transitory computer-readable medium of claim 1, 
     wherein the location of the policy matches the location associated with the user of the client device and the category of the policy matches the category associated with the item, wherein the set of conditions of the rule of the identified policy comprises a condition that a data value provided for a field in the set of fields of the form is greater than a defined value, wherein the set of operations of the rule of the identified policy comprises an operation to provide a notification indicating that an item cannot be procured.




     identifying, from the plurality of policies stored in the storage, a policy having a location that matches the location associated with the user of the client device, a category that matches the category associated with the item, 




and a type that matches the type of policy;







     20applying the policy to the data values for the set of fields;  
     21based on the application of the policy, determining whether to allow the item 22to be added to the collection of items; and  
     23sending a notification to the client device indicating whether the item is 24allowed to be added to the collection of items.
1. A non-transitory computer-readable medium storing a program executable by at least one processing unit of a device, the program comprising instructions for: 
     providing a set of items in a graphical user interface (GUI) to a client device, 



each item in the set of items is procurable from a supplier;     



     receiving, from the client device, a selection of an item in the set of items provided in the GUI, the selection representing a request to view the item; 
     determining a category associated with the item and a location associated with a user of the client device; 
     identifying a form from a plurality of forms based on the category and the location, the form comprising a set of fields, wherein each form in the plurality of forms specifies a category and a location, wherein the identified form specifies the location associated with the user and the category associated with the item; 

     providing, through the GUI, the form to the client device; 
     receiving, through the GUI, data values for the set of fields from the client device and a request to add the item to a collection of items to procure;

(“Type” is in claim 5 below)

     identifying a first policy from a set of policies based on the category and the location, each policy in the set of policies comprising a location, a category, and a rule, 



the rule of each policy in the set of policies comprising a set of conditions and a set of operations to perform when the set of conditions are met, 



    (Limitation also Copied Below in Claim 4)

     wherein the location of the first policy matches the location associated with the user of the client device and the category of the first policy matches the category associated with the item, wherein the set of conditions of the rule of the identified first policy comprises a condition that a data value provided for a field in the set of fields of the form is greater than a defined value, wherein the set of operations of the rule of the identified first policy comprises an operation to provide a notification indicating that an item cannot be procured; 












(Limitation in claim 5 below)
     5. The non-transitory computer-readable medium of claim 1, 
     wherein the program further comprises a set of instructions for determining a type of policy, wherein each policy in the set of policies further comprises a type, wherein the type of the first policy matches the determined type of policy.

     applying the first policy to the data values for the set of fields; 
     based on the application of the first policy, determining whether to allow the item to be added to the collection of items to procure;     
     sending a notification to the client device indicating whether the item is allowed to be added to the collection of items to procure; 

     determining that the item requires requests for quotes; 
     in response to determining that the item requires requests for quotes, identifying a set of suppliers of the item, wherein the GUI further includes the set of suppliers; 

     receiving, through the GUI, a selection of at least one supplier from the set of suppliers; and 
     identifying a second policy based on the category and the location; 
     applying the second policy to the at least one supplier; 
     sending each supplier in the at least one supplier a request for a quote for a price of the item; 
     receiving from each supplier in the at least one supplier a quoted price of the item; 
     providing, through the GUI, the quoted prices of the item; and 
     receiving, through the GUI, a selection of a supplier in the at least one supplier as a supplier to use for procuring the item.
2. The non-transitory computer-readable medium of claim 1, wherein the policy is a first policy, wherein the program further comprises instructions for:
receiving a request for the item and requisition information associated with the item;
     in response to the request, identifying a second policy based on the category 6 and the location; and
     applying the second policy to the requisition information.
     2. The non-transitory computer-readable medium of claim 1, wherein the policy is a first policy, wherein the program further comprises instructions for:
     receiving a request for the item and requisition information associated with the item;
     in response to the request, identifying a second policy based on the category and the location; and
     applying the second policy to the requisition information.
     2. The non-transitory computer-readable medium of claim 1, wherein the program further comprises instructions for: 

     receiving a request to procure the item and requisition information associated with the item; 
     in response to the request, identifying a third policy based on the category and the location; and 
     applying the third policy to the requisition information.
3. The non-transitory computer-readable medium of claim 1, wherein determining whether to allow the item to be added to the collection of items comprises:

     upon determining that the item cannot be added to the collection of items, preventing the item from being added to the collection of items. 







     upon determining that the item can be added to the collection of items, adding the item to the collection of items.
     3. The non-transitory computer-readable medium of claim 1, wherein determining whether to allow the item to be added to the collection of items comprises:
     upon determining that the item cannot be added to the collection of items, preventing the item from being added to the collection of items; 




 


     upon determining that the item can be added to the collection of items, adding the item to the collection of items.
     3. The non-transitory computer-readable medium of claim 1, wherein determining whether to allow the item to be added to the collection of items to procure comprises:     
     determining that the item cannot be added to the collection of items to procure; and preventing the item from being added to the collection of items to procure. 

    4. The non-transitory computer-readable medium of claim 1, wherein determining whether to allow the item to be added to the collection of items to procure comprises: 
     determining that the item can be added to the collection of items to procure; and adding the item to the collection of items to procure.
(Claim 4 copied in claim 1 above)


     5. The non-transitory computer-readable medium of claim 4, 
     wherein the location of the policy matches the location associated with the user of the client device and the category of the policy matches the category associated with the item, wherein the set of conditions of the rule of the identified policy comprises a condition that a data value provided for a field in the set of fields of the form is greater than a defined value, wherein the set of operations of the rule of the identified policy comprises an operation to provide a notification indicating that an item cannot be procured.
     4. The non-transitory computer-readable medium of claim 1, 
     wherein the location of the policy matches the location associated with the user of the client device and the category of the policy matches the category associated with the item, wherein the set of conditions of the rule of the identified policy comprises a condition that a data value provided for a field in the set of fields of the form is greater than a defined value, wherein the set of operations of the rule of the identified policy comprises an operation to provide a notification indicating that an item cannot be procured.
(Copied From Claim 1 Above)


     wherein the location of the first policy matches the location associated with the user of the client device and the category of the first policy matches the category associated with the item, wherein the set of conditions of the rule of the identified first policy comprises a condition that a data value provided for a field in the set of fields of the form is greater than a defined value, wherein the set of operations of the rule of the identified first policy comprises an operation to provide a notification indicating that an item cannot be procured; 
(Copied From Claim 1 Above)




(Copied from Claim 1 Above)
determine a type of policy;  
     5. The non-transitory computer-readable medium of claim 1, 

     wherein the program further comprises a set of instructions for determining a type of policy, wherein each policy in the set of policies further comprises a type, wherein the type of the first policy matches the determined type of policy.
     6. The non-transitory computer-readable medium of claim 1, wherein determining the location associated with user of the client device comprises accessing a storage of the device configured to store a plurality of user profiles to identify the location associated with the user.
     5. The non-transitory computer-readable medium of claim 1, wherein determining the location associated with user of the client device comprises accessing a storage of the device configured to store a plurality of user profiles to identify the location associated with the user.
     6. The non-transitory computer-readable medium of claim 1, wherein determining the location associated with user of the client device comprises accessing a storage of the device configured to store a plurality of user profiles to identify the location associated with the user.
     7. The non-transitory computer-readable medium of claim 1, wherein determining the category associated with the item comprises accessing a storage of the device configured to store a plurality of items to identify the category associated with the item.
     6. The non-transitory computer-readable medium of claim 1, wherein determining the category associated with the item comprises accessing a storage of the device configured to store a plurality of items to identify the category associated with the item.
     7. The non-transitory computer-readable medium of claim 1, wherein determining the category associated with the item comprises accessing a storage of the device configured to store a plurality of items to identify the category associated with the item.


     7. The non-transitory computer-readable medium of claim 1, wherein each item in the set of items is procurable from a supplier.

(Copied From Claim 1 Above)

each item in the set of items is procurable from a supplier;     


     8. The non-transitory computer-readable medium of claim 1, wherein applying the policy to the data values for the set of fields comprises: applying the set of conditions specified in the rule of the identified policy to the data values for the set of fields; and upon determining that the set of conditions are satisfied, performing the set of operations specified in the rule of the identified policy.

Claims 8-20 are substantially similar to Claims 1-7. Claim 8 is a “method” claim, Claim 15 is a “system” claim.
Claims 9-21 are substantially similar to Claims 1-8. Claim 9 is a “method” claim, Claim 16 is a “system” claim. 
Claims 8-20 are substantially similar to Claims 1-7. Claim 8 is a “method” claim, Claim 15 is a “system” claim. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan; Venkatakrishnan US Pub. No. 2014/0180863 (Ganesan) in view of Folsom; Todd C. et al. US Pub. No. 2013/0117652 (Folsom) in view of Cullen; Andrew A. III et al. US Pub. No. 2006/0190391 (Cullen) in view of Wolf; David et al. US Pub. No. 2009/0228339 (Wolf).
Claim 1: 
	Ganesan teaches: 
A non-transitory computer-readable medium storing a program executable by at least one processing unit of a device [¶ 0263] (software stored in medium), the program comprising instructions for: 
providing a set of items in a graphical user interface (GUI) to a client device [¶ 0019, 98, 105] (web interface for buyers, mobile interface these are both a GUI), [¶ 0023-24] (listed sellers, listing information, each provider is listed in the plural form, that is “Attorneys” “Dentists”, etc., this means that there are multiple listings or a “set”) [¶ 0028, 129] (list sellers) [0033-34] (static and dynamic listings) [0092, 166-167, 181] (display filtered list, cars, dealer, types of doctors);
receiving, from the client device, a selection of an item in the set of items provided in the GUI [abstract, ¶ 0007, 11, 18-19, 24, 29-30, 72, 89, 91-92, 109, 119, 210] (vendors and suppliers or products and services) [¶ 0006, 19, 41, 92, 102, 111, 166] (select seller, select location, select options for listing, select filters, select service, select product);  
determining a category associated with the item and a location associated with a user of the client device [¶ 0019, 32, 60, 72, 73, 104, 128] (customized forms for specific locations and categories) [¶ 0037, 39, 50, 68, 77, 88, 89, 91, 92, 101, 111, 129, 142, 144, 168, 179, 200-246] (category) [¶ 0019, 20, 35, 42, 44, 45, 92, 93, 111, 129, 164, 165, 178, 191, 196, ] (location, location matching) [¶ 0166, 178, 196, 245] (location matching); 
identifying a form from a plurality of forms based on the category and the location, the form comprising a set of fields, wherein each form in the plurality of forms {stores}a category and a location, wherein the identified form stores the location associated with the user and the category associated with the item [¶ 0019, 32, 60, 72, 73, 104, 128] (customized forms for specific locations and categories, but not a location stored in the form) [¶ 0071, 88, 100, 144, 157] (variable fields for each form) [¶ 0019, 32, 60, 72, 73, 104, 128] (customized forms for specific locations and categories) [¶ 0037, 39, 50, 68, 77, 88, 89, 91, 92, 101, 111, 129, 142, 144, 168, 179, 200-246] (category) [¶ 0019, 20, 35, 42, 44, 45, 92, 93, 111, 129, 164, 165, 178, 191, 196, ] (location, location matching); 
providing, through the GUI, the form to the client device [¶ 0019, 49, 61, 72, 86, 98, 105] (interface) [0020, 28, 111, 115] (form presented, displaying form); 
receiving, through the GUI, data values for the set of fields from the client device and a request to add the item to a collection of items [¶ 0018-24] (buyer) [¶ 0020, 22, 0028, 30] (request, brokering system) [¶ 0023, 33-34] (static or dynamic listing by sellers or service providers) [¶ 0041] (add business/service listing) [¶ 0064] (add, edit delete their listing); 
identifying, from the plurality of policies stored in the storage, a policy having a location that matches the location associated with the user of the client device and a category that matches the category associated with the item [¶ 0111-112] (The user does a search for categories, then clicks them to select them, next the user selects a location. This is “policy” with a “location” and a “category”. Along with the location a user selects a radius from the location. Ganesan does not use the term “rule” but a radius from a zip code is a “condition” for the rule and the sending a notification to all sellers within the radius is the “set of operations to perform when the set of conditions are met”) [0024, 117] (time frame specified by the user could also be considered a “condition” for the rule);
accessing a storage configured to store a plurality of policies, each policy in the plurality of policies comprising a location, a category, and a rule [¶ 0111-112] (The user does a search for categories, then clicks them to select them, next the user selects a location. This is “policy” with a “location” and a “category”. Along with the location a user selects a radius from the location. Ganesan does not use the term “rule” but a radius from a zip code is a “condition” for the rule and the sending a notification to all sellers within the radius is the “set of operations to perform when the set of conditions are met”) [0024, 117] (time frame specified by the user could also be considered a “condition” for the rule);
applying the policy to the data values for the set of fields [¶ 111-112] (When partner sellers that match the request are emailed the lead this is “applying the policy to the data values” entered by the buyer);

For more detail on location, category, and matching see: [¶ 0019, 32, 60, 72, 73, 104, 128] (customized forms for specific locations and categories) [¶ 0037, 39, 50, 68, 77, 88, 89, 91, 92, 101, 111, 129, 142, 144, 168, 179, 200-246] (category) [¶ 0019, 20, 35, 42, 44, 45, 92, 93, 111, 129, 164, 165, 178, 191, 196]  (location, location matching).; 
… 

	Folsom teaches, but Ganesan also teaches: 
identifying, from the plurality of policies stored in the storage, a policy having a location that matches the location associated with the user of the client device and a category that matches the category associated with the item [¶ 0019, 32, 60, 72, 73, 104, 128] (customized forms for specific locations and categories) [¶ 0037, 39, 50, 68, 77, 88, 89, 91, 92, 101, 111, 129, 142, 144, 168, 179, 200-246] (category) [¶ 0019, 20, 35, 42, 44, 45, 92, 93, 111, 129, 164, 165, 178, 191, 196, ] (location, location matching). 
Ganesan also teaches: [¶ 0103] (requiring valid credit card information from seller) [¶ 0041, 100, 102, 175, 176] (validation, valid data) [abstract, ¶ 0007, 11, 18-19, 24, 29-30, 72, 89, 91-92, 109, 119, 210] (vendors and suppliers or products and services) [¶ 0018-24] (buyer) [¶ 0020, 22, 0028] (request, brokering system) [¶ 0166] (filters based on user preference). 

	Ganesan teaches, but Folsom teaches in more detail: 
determining … and a location associated with a user of the client device [¶ 0026] (form based on location of user/device)
identifying a form from a plurality of forms based on … and the location [¶ 0027] (fields based on location)
Ganesan also teaches notification: [¶ 0025] (buyers and sellers notified). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of requesting a product in Ganesan with the method of form generation in Folsom, with a reasonable expectation of success. 
	The motivation for this combination would have been for presenting the best forms for the user [Folsom: ¶ 0004]. 

Ganesan teaches a user interface [¶ 0019, 98, 105] (web interface for buyers, mobile interface these are both a GUI), [¶ 0023-24] (listed sellers, listing information, each provider is listed in the plural form, that is “Attorneys” “Dentists”, etc., this means that there are multiple listings or a “set”) [¶ 0028, 129] (list sellers) [0033-34] (static and dynamic listings) [0092, 166-167, 181] (display filtered list, cars, dealer, types of doctors). 
Folsom also teaches a graphical user interface [¶ 0001-03, 31, 34, 35, 46; figs. 12-14]. 

Ganesan teaches notification and being notified [¶ 0020, 22, 24, 25, 29, 41, 65, 78, 103, 111, 117, 120, 130, 150, 160] (how and when to be notified, notification for buyers and sellers).  
Ganesan, Folsom, fail to teach, but Cullen teaches: 
…
based on the application of the policy, determining whether to allow the item to be added to the collection of items [¶ 0173] (user interface for vendor and buyer) [¶ 0269, fig. 24] (list of vendors that meet requirements); and
sending a notification to the client device indicating whether the item is allowed to be added to the collection of items [¶ 0165] (notifications to impacted parties) [¶ 0188] (notification request has been approved) [¶ 0585-588, 591, 594] (notification after validation) [¶ 0631-633] (purchase order approval notification).  
	
Cullen also teaches: [¶ 0466] (vendor profile, buyer profile, and project profile; vendor profile properties include any type of data related to the vendor, such as the vendor tier group, vendor business entity type, vendor qualification data, vendor geographical location).  
	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of requesting a product in Ganesan with the method of form generation in Folsom with the method of project management in Cullen, with a reasonable expectation of success. 
The motivation for doing so would have for tracking project performance [Cullen: ¶ 0162]. 

Ganesan, Folsom, Cullen fail to teach, but Wolf teaches: 
… , {wherein each form in the plurality of forms stores a category) and a location, wherein the identified form stores the location associated with the user … [¶ 0079-84] (RFQ form stored a zip code and then the zip code is matched and ranked to vendors); 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of requesting a product in Ganesan with the method of form generation in Folsom with the method of project management in Cullen, with the method of reverse online auction in Wolf, with a reasonable expectation of success. 
The motivation for this combination would have been to “improve the productivity and cycle time of the sales process, improve the quality of potential service providers, improve the performance of communications with the potential service provider” [Wolf: ¶ 0005-6].

ALTERNATE REJECTION: 
Claims 1-3, 5-10, 12-17, 19, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan; Venkatakrishnan US Pub. No. 2014/0180863 (Ganesan) in view of Folsom; Todd C. et al. US Pub. No. 2013/0117652 (Folsom) in view of Cullen; Andrew A. III et al. US Pub. No. 2006/0190391 (Cullen) in view of Kilby; Steven et al. US Pub. No. 2014/0316841 (Kilby).
Claim 1: 
	Ganesan, Folsom, Cullen teach all the elements of claim 1 as shown above. 
Ganesan, Folsom, Cullen fail to teach, but Kilby teaches: 
… , {wherein each form in the plurality of forms stores a category) and a location, wherein the identified form stores the location associated with the user … [¶ 0189] (a location depicted on a source document matches a locality corresponding to the location information (such as a Maryland driver's license and location information comprising GPS coordinates corresponding to Germantown, Md.), then the workflow may select a form corresponding to the matching locality from among the plurality of forms); 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of requesting a product in Ganesan with the method of form generation in Folsom with the method of project management in Cullen, with the method of location based workflow in Kilby, with a reasonable expectation of success. 
The motivation for this combination would have been because this “improves the ability to provide reliable service and resolve disputes arising in the course of conducting various workflows” and to “improve the manner in which data are processed to ensure efficient, timely handling of jobs in a queue” [Kilby: ¶ 0173, 220].

ALTERNATE REJECTION: 
Claims 1-3, 5-10, 12-17, 19, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan; Venkatakrishnan US Pub. No. 2014/0180863 (Ganesan) in view of Folsom; Todd C. et al. US Pub. No. 2013/0117652 (Folsom) in view of Cullen; Andrew A. III et al. US Pub. No. 2006/0190391 (Cullen) in view of Beres, Timothy E.  et al. US Pub. No 2005/0209987 (Beres).
Claim 1: 
	Ganesan, Folsom, Cullen teach all the elements of claim 1 as shown above. 
Ganesan, Folsom, Cullen fail to teach, but Beres teaches: 
… , {wherein each form in the plurality of forms stores a category) and a location, wherein the identified form stores the location associated with the user … [¶ 0010, 44-47, 59] (document is evaluated based on the location match between the document and the user-supplied criteria); 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of requesting a product in Ganesan with the method of form generation in Folsom with the method of project management in Cullen, with the method of reverse online auction in Wolf, with a reasonable expectation of success. 
The motivation for this combination would have been “for improving the efficiency of property record searches, as well as analyzing and summarizing the results thereof” [Beres: ¶ 0008].

Claim 2: 
Ganesan teaches: 
The non-transitory computer-readable medium of claim 1, wherein the policy is a first policy, wherein the program further comprises instructions for:
… 
in response to the request, identifying a second policy based on the category  and the location [¶ 0100] (data entered if validated with rules) [¶ 0019, 32, 60, 72, 73, 104, 128] (customized forms for specific locations and categories) [¶ 0037, 39, 50, 68, 77, 88, 89, 91, 92, 101, 111, 129, 142, 144, 168, 179, 200-246] (category) [¶ 0019, 20, 35, 42, 44, 45, 92, 93, 111, 129, 164, 165, 178, 191, 196, ] (location, location matching) … ;
Ganesan also teaches: [¶ 0103] (requiring valid credit card information from seller) [¶ 0041, 100, 102, 175, 176] (validation, valid data) [abstract, ¶ 0007, 11, 18-19, 24, 29-30, 72, 89, 91-92, 109, 119, 210] (vendors and suppliers or products and services) [¶ 0018-24] (buyer) [¶ 0020, 22, 0028] (request, brokering system) [¶ 0166] (filters based on user preference). 

Ganesan teaches validating, but Cullen teaches validation in more detail: 
… 
receiving a request for the item and requisition information associated with the item [¶ 0181, 558] (RFQ, bid request); 
… ; and
applying the second policy to the requisition information [¶ 0020, 276] (qualifying vendors for buyers, validate vendors) [¶ 0571-572] (validation routine). 

Claim 3: 
	Cullen teaches: 
The non-transitory computer-readable medium of claim 1, wherein determining whether to allow the item to be added to the collection of items comprises:
upon determining that the item cannot be added to the collection of items, preventing the item from being added to the collection of items [¶ 0571-572] (conflicts) [¶ 0020, 276] (qualifying vendors for buyers, validate vendors) [¶ 0571-572] (validation routine); 
upon determining that the item can be added to the collection of items, adding the item to the collection of items [¶ 0571-572] (conflicts) [¶ 0020, 276] (qualifying vendors for buyers, validate vendors) [¶ 0571-572] (validation routine).
 
Claim 4: 
	Ganesan teaches: 
	The non-transitory computer-readable medium of claim 1, wherein the rule of each policy in the set of policies comprises a set of conditions and a set of operations to perform when the set of conditions are met [¶ 0111-112] (The user does a search for categories, then clicks them to select them, next the user selects a location. This is “policy” with a “location” and a “category”. Along with the location a user selects a radius from the location. Ganesan does not use the term “rule” but a radius from a zip code is a “condition” for the rule and the sending a notification to all sellers within the radius is the “set of operations to perform when the set of conditions are met”) [0024, 117] (time frame specified by the user could also be considered a “condition” for the rule).

Claim 6: 
	Cullen teaches: 
The non-transitory computer-readable medium of claim 1, wherein determining the location associated with user of the client device comprises accessing a storage of the device configured to store a plurality of user profiles to identify the location associated with the user [¶ 0466] (vendor profile, buyer profile, and project profile; vendor profile properties include any type of data related to the vendor, such as the vendor tier group, vendor business entity type, vendor qualification data, vendor geographical location) [¶ 0337, 443; Fig. 59] (buyer database for storing information).  
	
Claim 7: 
	Ganesan teaches: 
	The non-transitory computer-readable medium of claim 1, wherein determining the category associated with the item comprises accessing a storage of the device configured to store a plurality of items to identify the category associated with the item [¶ 0019, 32, 60, 72, 73, 104, 128] (customized forms for specific locations and categories) [¶ 0037, 39, 50, 68, 77, 88, 89, 91, 92, 101, 111, 129, 142, 144, 168, 179, 200-246] (category) [¶ 0019, 20, 35, 42, 44, 45, 92, 93, 111, 129, 164, 165, 178, 191, 196, ] (location, location matching) [¶ 0071-72, 87, 101, 126, 144, 263] (database is storage where items are accessed). 

Claims 8-10, 12-17 and 19-20: 
Claims 8, 15 are substantially similar to Claim 1 and are rejected using the same art and the same rationale as Claims 1. Claim 8 is a “method” claim, Claim 15 is a “system” claim, Ganesan teaches a “system” and “method” [¶ 0011; Figs 1-11] (system and methods)
Claim(s) 9, 16 is/are substantially similar to Claim 2 and is/are rejected using the same art and the same rationale as Claims 2.
Claim(s) 10, 17 is/are substantially similar to Claim 3 and is/are rejected using the same art and the same rationale as Claims 3.
Claim(s) 12, 19 is/are substantially similar to Claim 5 and is/are rejected using the same art and the same rationale as Claims 5.
Claim(s) 13, 20 is/are substantially similar to Claim 6 and is/are rejected using the same art and the same rationale as Claims 6.
Claim(s) 14, 20 are substantially similar to Claim 7 and is/are rejected using the same art and the same rationale as Claims 7. Claim 20 is a combination of claims 6 and 7. 

Claims 4, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan; Venkatakrishnan US Pub. No. 2014/0180863 (Ganesan) in view of Folsom; Todd C. et al. US Pub. No. 2013/0117652 (Folsom) in view of Cullen; Andrew A. III et al. US Pub. No. 2006/0190391 (Cullen) in view of Wolf; David et al. US Pub. No. 2009/0228339 (Wolf) in view of Ballaro; Charles A. et al. US 8,694,429 (Ballaro).
Claim 5: 
Ganesan teaches validating, but Cullen teaches validation in more detail: 
[¶ 0181, 558] (RFQ, bid request) [¶ 0020, 276] (qualifying vendors for buyers, validate vendors) [¶ 0571-572] (validation routine). 
Folsom teaches: 
The non-transitory computer-readable medium of claim 4, wherein the location of the policy matches the location associated with the user of the client device and the category of the policy matches the category associated with the item,[¶ 0019, 32, 60, 72, 73, 104, 128] (customized forms for specific locations and categories) [¶ 0037, 39, 50, 68, 77, 88, 89, 91, 92, 101, 111, 129, 142, 144, 168, 179, 200-246] (category) [¶ 0019, 20, 35, 42, 44, 45, 92, 93, 111, 129, 164, 165, 178, 191, 196, ] (location, location matching). 
Ganesan also teaches: [¶ 0103] (requiring valid credit card information from seller) [¶ 0041, 100, 102, 175, 176] (validation, valid data) [abstract, ¶ 0007, 11, 18-19, 24, 29-30, 72, 89, 91-92, 109, 119, 210] (vendors and suppliers or products and services) [¶ 0018-24] (buyer) [¶ 0020, 22, 0028] (request, brokering system) [¶ 0166] (filters based on user preference). 
Folsom teaches "location” [¶ 0026] (form based on location of user/device).

Wolf teaches: 
… wherein the set of conditions of the rule of the identified policy comprises a condition that a data value provided for a field in the set of fields of the form is greater than a defined value, wherein the set of operations of the rule of the identified policy comprises an operation to provide a notification indicating that an item cannot be procured [¶ 0036, 51] (threshold based on budget, threshold estimate, this means that a condition “greater than” the value will not meet the threshold)

Wolf teaches, but Ballaro also teaches: 
… wherein the set of conditions of the rule of the identified policy comprises a condition that a data value provided for a field in the set of fields of the form is greater than a defined value, wherein the set of operations of the rule of the identified policy comprises an operation to provide a notification indicating that an item cannot be procured [Col. 8, Ln. 44-68] (requisition denied, send notification) [Col. 25, Ln. 55-65] (price exceeds the limit, exceed the budget) [Col. 47, Ln. 1-53] (purchase amount user may purchase before approval required) [Col. 5, Ln. 31-35; Col. 8, Ln. 44-64; Col. 10, Ln. 49-65] (notified when approved or denied, notification approve or reject).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of requesting a product in Ganesan with the method of form generation in Folsom with the method of project management in Cullen, with the method of procurement in Ballaro, with a reasonable expectation of success. 
The motivation for this combination would have been to “provide an efficient and simple procurement process that is easily customizable for multiple organizations and multiple vendors with simple and complex business terms, and can also provide a single point-of-access for both businesses and consumers to interface” [Ballaro: Col. 2, Ln. 27-43].

Claims 12, 19: 
Claim(s) 12, 19 is/are substantially similar to Claim 5 and is/are rejected using the same art and the same rationale as Claims 5.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Sinha; Anupam et al. US 20080300959 teaches [abstract, ¶ 0021-24] an enterprise procurement system. 
Heineken; Miguel Rolando US 20110035655 teaches [¶ 0044] specifying a " purchase order," "France," and "Adobe" as illustrated, form definition 114 specific to purchase orders, transformation rules 110 specific to French purchase order requirements, and a form transformation module 130 specific to Adobe format may be utilized. 

Evidence of the level skill of an ordinary person in the art for Claim 2: 
DiPierro; Christopher M. et al. US 20130205189 A1 teaches: [¶ 0008, 32, 37, 38, 47, 67, 78, 88, 95, 100, 107, 112] validation rules, business rules, valid data, data relationships, validation rule violations, validation error. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov